Title: From Benjamin Franklin to James Logan, 1737
From: Franklin, Benjamin
To: Logan, James


[1737?]
Having read the Chapter on Moral Good or Virtue, with all the Attention I am Capable of, amidst the many little Cares that Continually infest me, I shall, as the Author Condescends to desire, give my Opinion of it, and that with all Sincerity and Freedom, neither apprehending the Imputation of Flattery on the one hand, nor that of Ill Manners on the other.
I think the Design excellent—and the Management of it in the Main, good; a short Summary of the Chapter plac’d at the Beginning, and little Summaries of each Paragraph in the Margin being only necessary, and what will in my Opinion sufficiently remove any Disgust that the Authors dilate Manner of Writing may give to some Readers; And the whole is so curious and entertaining, that I know not where any thing can be spared.
It seems to me that the Author is a little too severe upon Hobbes, whose Notion, I imagine, is somewhat nearer the Truth than that which makes the State of Nature a State of Love: But the Truth perhaps lies between both Extreams.
I think what is said upon Musick, might be enlarg’d to Advantage by showing that what principally makes a Tune agreeable, is the Conformity between its Air or Genius, and some Motion, Passion or Affection of the Mind, which the Tune imitates.
I should have been glad to have seen the Virtues enumerated, distinguish’d, and the proper Ideas affix’d to each Name; which I have not yet seen, scarce two Authors agreeing therein, some annexing more, others fewer and different Ideas to the Same Name. But I think there is some Incorrectness of Sentiment in what the Author has said of Temperance concerning which I have not time to explain myself in writing. [caetera desunt].
